internal_revenue_service department of the treasury number release date index number washington dc person to contact susan m lennon telephone number refer reply to cc tege eb ec - plr-125495-00 date date x church_plan board this is in reply to your letter dated date and subsequent correspondence on behalf of the church the church has requested a ruling on the federal_income_tax consequences under sec_83 and sec_451 of the internal_revenue_code with respect to the plan the church has established a nonqualified_deferred_compensation_plan the plan for the benefit of its ordained ministers and lay employees the plan shall be administered by the board x reserves the right to amend modify terminate or discontinue the plan at any time you have represented to us that the church is a church entity as defined in sec_3121 of the code in addition you represent that every entity whose ministers and lay employees will participate in the plan is either a church entity as defined in sec_3121 or a qualified church- controlled organization as defined in sec_3121 the church will contribute a stated percentage of a participating employee’s compensation based on whether the employee is a minister or lay employee participants may also elect to defer a stated percentage of their compensation per year under the plan no contributions can be made by a participant on an after-tax basis all amounts contributed with respect to a participant are fully vested and nonforfeitable under the plan a bookkeeping reserve_account the account shall be established for the employee the account shall be used solely as a device for the measurement and determination of the amount to be paid to the employee in the future under the terms of the plan in accordance with the rules and procedures established by the board participants have the right to suggest an investment option in which the balance of each participant’s account will be deemed to be invested the participant’s suggestion is subject_to board approval at the time a participant first becomes eligible to participate in the plan the participant shall elect the form and timing that amounts shall be distributed to the participant from the options provided in the plan plr-125495-00 the board shall be the designated owner and beneficiary of investments acquired in connection with the board’s obligations under the plan the church is not required to set_aside any assets with respect to the plan any assets actually held by the church with reference to the plan shall be and remain the sole property of the church and shall be subject_to the claims of the creditors of the church and each affiliated church whose ministers or lay employees participate in the plan benefits under the plan shall not be subject in any manner to alienation sale transfer assignment pledge attachment garnishment or encumbrance of any kind by will or by inter_vivos instrument any attempt to alienate sell transfer assign pledge or otherwise encumber any such benefit payment shall not recognized by the board any benefit payment due under the plan shall not in any manner be liable for or subject_to the debts or liabilities of a participant or the participant’s beneficiary sec_457 of the code provides the rules governing the deferral of compensation by an individual participating in a deferred_compensation plan of an eligible_employer under sec_457 a tax-exempt_organization is an eligible_employer covered by sec_457 however sec_457 provides that the term eligible_employer does not include a church as defined in sec_3121 or qualified_church-controlled_organization as defined in sec_3121 sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services in the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the regulations provides that for purposes of sec_83 the term property includes real and personal_property other than either money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income in the taxable_year in which it is actually or constructively received by the taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash receipts and disbursements plr-125495-00 method_of_accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 provided that the plan is unfunded for purposes of title of erisa and that the plan and the proposed amendments are adopted without further changes and based on the information submitted and representations made we conclude that under the economic benefit and constructive receipt doctrines of sec_61 and sec_451 of the code the crediting of amounts to a participant’s account whether such amounts reflect the deferral of current compensation by participants church contributions or the deemed accumulation of income in the participant’s accounts shall not result in taxable_income for the participant or the participant’s beneficiaries under the cash_receipts_and_disbursements_method of accounting until the taxable_year in which the benefits are actually paid or otherwise made available the right of a participant to suggest how amounts credited to his account are deemed to be invested shall not result in taxable_income for the participant or the participant’s beneficiary under the constructive_receipt_doctrine none of the following events shall constitute a transfer of property for purposes of sec_83 of the code or sec_1_83-3 of the regulations a the adoption of the plan b the crediting of contributions to the account or c the crediting of investment earnings to the account except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the above transaction under any other provision of the code furthermore no opinion is expressed as to the federal tax consequences of the establishment by the church of any trust associated with the plan finally no opinion is expressed as to the treatment of the plan under erisa this ruling is directed only to the taxpayer who requested it this ruling applies only to the plan as proposed to be amended and only as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely charles de liee chief executive compensation branch division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
